      Case 3:14-cv-00320-MMD-WGC Document 259 Filed 02/26/20 Page 1 of 2



 1   Sheri M. Thome, Esq.
     Nevada Bar No. 008657
 2   James T. Tucker, Esq.
     Nevada Bar No. 012507
 3   Cara T. Laursen, Esq.
     Nevada Bar No. 014563
 4   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
 5   Las Vegas, Nevada 89101
     Telephone: (702) 727-1400
 6   Facsimile: (702) 727-1401
     Sheri.Thome@wilsonelser.com
 7   James.Tucker@wilsonelser.com
     CaraT.Laursen@wilsonelser.com
 8   Attorneys for Defendant The State of Nevada, Ex. Rel. Its
     Nevada Department of Corrections
 9
                                   UNITED STATES DISTRICT COURT
10
                                           DISTRICT OF NEVADA
11
      DONALD WALDEN JR., NATHAN                           Case No. 3:14-cv-00320-MMD-WGC
12    ECHEVERRIA, AARON DICUS, BRENT
      EVERIST, TRAVIS ZUFELT, TIMOTHY
13    RIDENOUR, and DANIEL TRACY on behalf                STIPULATION AND ORDER TO EXTEND
      of themselves and all others similarly situated,    THE DEADLINE FOR (1) FILING
14                                                        DISPOSITIVE MOTIONS AND (2) FILING
                             Plaintiffs,                  AN OPPOSITION BRIEF TO
15                                                        PLAINTIFFS’ MOTION FOR PARTIAL
      vs.                                                 SUMMARY JUDGMENT ON LIABILITY
16                                                        FOR UNPAID WAGES UNDER THE FLSA
      THE STATE OF NEVADA, EX REL. ITS
17    NEVADA DEPARTMENT OF                                (FIRST REQUEST)
      CORRECTION, and DOES 1-50,
18
                             Defendants.
19

20            Defendant, the State of Nevada, Ex. Rel. Its Nevada Department of Corrections (“NDOC”),

21    and Plaintiffs Donald Walden Jr., Nathan Echeverria, Aaron Dicus, Brent Everist, Travis Zufelt,

22    Timothy Ridenour, and Daniel Tracy, on behalf of themselves and all others similarly situated

23    (“Plaintiffs”), by and through their respective counsel of record, hereby stipulate and agree to extend

24    the dispositive motion deadline by thirty days, from March 2, 2020 to April 1, 2020.

25            The parties also stipulate and agree to extend the deadline for NDOC to file a response to

26    Plaintiffs’ Motion for Partial Summary Judgment on Liability for Unpaid Wages Under the FLSA

27    (“Motion”) by two weeks, from March 16, 2020 to March 30, 2020.

28


     1552682v.3
      Case 3:14-cv-00320-MMD-WGC Document 259 Filed 02/26/20 Page 2 of 2




 1            This stipulation is submitted in compliance with LR IA 6-1. Good cause exists for the

 2    requested extension as counsel for the NDOC experienced a Firm wide system crash which resulted

 3    in having no access to the document management system which holds all relevant file materials and

 4    information necessary to respond to Plaintiffs’ Motion. Accordingly, the parties agree that the

 5    requested extension furthers the interest of this litigation and is not being requested in bad faith or

 6    to delay these proceedings unnecessarily.

 7            This is the parties’ first request for extension of these deadlines.

 8            DATED this 26th day of February, 2020.

 9                                                     WILSON, ELSER, MOSKOWITZ,
                                                       EDELMAN & DICKER LLP
10
                                                       /s/ James T. Tucker
11                                                     Sheri M. Thome, Esq., Nevada Bar No. 008657
                                                       James T. Tucker, Esq., Nevada Bar No. 012507
12                                                     Cara T. Laursen, Esq., Nevada Bar No. 014563
                                                       300 South Fourth Street, 11th Floor
13                                                     Las Vegas, Nevada 89101
                                                       Attorneys for Defendant
14

15            DATED this 26th day of February, 2020.

16                                                     THIERMAN BUCK LLP

17                                                     /s/ Leah L. Jones
                                                       Mark R. Thierman, Esq., Nevada Bar No. 8285
18                                                     Joshua D. Buck, Esq., Nevada Bar No. 12187
                                                       Leah L. Jones, Esq., Nevada Bar No. 13161
19                                                     7287 Lakeside Drive
                                                       Reno, Nevada 89511
20                                                     Attorneys for Plaintiffs

21
                                                      ORDER
22
              GOOD CAUSE SHOWN, IT IS SO ORDERED.
23
              Dated this 27th day of February 2020.
24

25
                                                               ___________________________________
26                                                             UNITED STATES DISTRICT JUDGE

27

28
                                                         -2-
     1552682v.3
